Citation Nr: 9903123	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-22 097	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a vagotomy and gastrojejunostomy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1930 to October 
1957.  This appeal arises from a February 1996 rating action 
in which the RO denied an evaluation in excess of 30 percent 
for postoperative residuals of a vagotomy and 
gastrojejunostomy.


REMAND

The veteran contends, in effect, that his service connected 
postoperative residuals of a vagotomy and gastrojejunostomy 
are more disabling than currently evaluated and warrant a 
higher rating. The veteran's service connected post operative 
status, duodenal ulcer disease may be properly evaluated 
under Diagnostic Code 7305 or Diagnostic Code 7348.  
Diagnostic Code 7308 is not a proper criteria for evaluation 
because the gastric surgery which was performed in 1977 did 
not involve a partial gastrectomy.  Diagnostic Code 7319, one 
of the codes cited by the RO for evaluation, is also 
inappropriate because the veteran does not have irritable 
colon syndrome, and the organic gastrointestinal pathology he 
does have, is capable of receiving a higher rating under 
Diagnostic Codes 7305 or 7348.

Private outpatient treatment records dated in 1995 reveal 
treatment for diarrhea and constipation.  T.D. Williams, M.D. 
reported in September 1995 that studies had revealed that the 
source of a gastrointestinal bleed in July 1994 was a right 
colon diverticula.  In August 1995, the veteran's diet and 
medication were adjusted due to diverticular disease.  In 
late 1995, the veteran had a further diverticula bleed.  In 
mid December 1995, he was reported to be stable.

A treatment letter dated in January 1997 was received from 
Dr. Williams in which he stated that the veteran has 
experienced recurrent lower gastrointestinal bleeding.  

The veteran was afforded a VA gastrointestinal examination in 
March 1998 to ascertain the current severity of his service 
connected gastrointestinal disorder.  In the examination 
report, the examiner specifically noted that the veteran's 
claims file and medical records were not available for 
review.  The examiner's impression was history of gastric 
surgery for a bleeding peptic ulcer without symptoms of a 
dumping syndrome at the moment.  Hemoglobin and hematocrit 
were reported but the examiner made no comment about anemia.  
The veteran denied weight loss.  However, his height and 
weight were not reported.  The examiner elicited a 
comprehensive medical history from the veteran, but the 
disorder cannot be evaluated primarily on the veteran's 
report of medical history.  Accordingly, the Board of 
Veterans' Appeals (Board) finds that the examination was 
inadequate to determine the current nature of the veteran's 
service connected postoperative residuals of a vagotomy and 
gastrojejunostomy.  Further VA examination which includes a 
review of the veteran's claims folder is required

Under the circumstances, the case is REMANDED for the 
following development:

1.  The RO should ask the veteran whether 
he has received any treatment for his 
service connected postoperative residuals 
of a vagotomy and gastrojejunostomy since 
June 1998, the date of the most recent 
medical records found in the claims 
folder.  Based on his response, the RO 
should obtain a complete copy of all 
identified treatment sources and 
associate them with the claims folder.

2.  Thereafter, the RO should afford the 
veteran a special VA gastrointestinal 
examination to determine the current 
nature and degree of severity of the 
veteran's postoperative residuals of a 
vagotomy and gastrojejunostomy.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that he may review pertinent aspects of 
the veteran's  medical history.  The 
examiner should comment as to whether the 
veteran's residuals of a vagotomy and 
gastrojejunostomy are characterized by 
demonstrably confirmative postoperative 
complications of stricture or continuing 
gastric retention.  The examiner should 
also comment as to whether the veteran's 
postoperative residuals of a vagotomy and 
gastrojejunostomy produce disability 
compatible with moderately severe or 
severe duodenal ulcer disease.  In this 
regard, the veteran's height and weight 
should be reported, the frequency and 
duration of incapacitating episodes 
should be reported, and the degree of 
impairment of health due to the disorder 
should be reported.  The examiner must 
also comment on whether the service 
connected disorder produces 
gastrointestinal pain, periodic vomiting, 
recurrent hematemesis or melena, and/or 
anemia.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

If the determination remains adverse to the veteran, both he 
and his representative  should be provided with a 
Supplemental Statement of the Case.  They should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 5 -


